     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


  FEDERAL TRADE COMMISSION,                                 Civil Action No. 2:20-cv-1740

          Plaintiff,
                                                            Judge: Wendy B. Vitter
          v.

  TRAFFIC JAM EVENTS, LLC, a limited liability              Magistrate: Dana Douglas
  company, and

  DAVID J. JEANSONNE II, individually and as an
  officer of TRAFFIC JAM EVENTS, LLC,

          Defendants.


  [PROPOSED] TEMPORARY RESTRAINING ORDER, AND OTHER EQUITABLE
  RELIEF, AND ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION
                         SHOULD NOT ISSUE

       Plaintiff, the Federal Trade Commission, has filed its Complaint for Permanent

Injunction and Other Equitable Relief pursuant to Section 13(b) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b), and has moved, pursuant to Fed. R. Civ. P.

65(b), for a temporary restraining order with other equitable relief, and an order to show cause

why a preliminary injunction should not issue against Traffic Jam Events, LLC and David

Jeansonne II (“Defendants”).

                                            FINDINGS

       The Court, having considered the Complaint, the Motion for a Temporary Restraining

Order, certification, declarations, supporting attachments and exhibits, and the memorandum of

points and authorities filed in support thereof, and being otherwise advised, finds that:
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 2 of 10



        A.      This Court has jurisdiction over the subject matter of this case, and there is good

cause to believe that it will have jurisdiction over all parties hereto and that venue in this district

is proper.

        B.      There is good cause to believe that Defendants Traffic Jam Events, LLC and

David J. Jeansonne II have engaged in and are likely to engage in acts or practices that violate

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a). As demonstrated by the declaration and

additional documents filed by the FTC, the FTC has established a likelihood of success in

showing that Defendants have misrepresented that (i) its mailers concern official COVID-19

stimulus information, (ii) consumers will receive stimulus relief, including checks, by visiting a

designated site, and (iii) the mailers involve a stimulus program associated with, or approved by,

the government.

        C.      There is good cause to believe that immediate and irreparable harm will result

from Defendants’ ongoing violations of Section 5(a) of the FTC Act unless Defendants are

restrained and enjoined by order of this Court.

        D.      Weighing the equities and considering Plaintiff’s likelihood of ultimate success

on the merits, a temporary restraining order, and other equitable relief is in the public interest.

        E.      This Court has authority to issue this Order pursuant to Section 13(b) of the FTC

Act, 15 U.S.C. § 53(b); Federal Rule of Civil Procedure 65; and the All Writs Act, 28 U.S.C.

§ 1651.

        F.      No security is required of any agency of the United States for issuance of a

preliminary injunction. Fed. R. Civ. P. 65(c).

                                           DEFINITIONS

        For the purpose of this Order, the following definitions shall apply:



                                                   2
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 3 of 10



       A.      “Corporate Defendant” means Traffic Jam Events, LLC, a Louisiana limited

liability company, and each of their subsidiaries, affiliates, successors, and assigns.

       B.      “Defendant(s)” means Corporate Defendant and David J. Jeansonne II,

individually and as an officer of Traffic Jam Events, LLC, individually, collectively, or in any

combination.

       C.      “Document” is synonymous in meaning and equal in scope to the usage of

“document” and “electronically stored information” in Federal Rule of Civil Procedure 34(a),

Fed. R. Civ. P. 34(a), and includes writings, drawings, graphs, charts, photographs, sound and

video recordings, images, Internet sites, web pages, websites, electronic correspondence,

including e-mail and instant messages, contracts, accounting data, advertisements, FTP Logs,

Server Access Logs, books, written or printed records, handwritten notes, telephone logs,

telephone scripts, receipt books, ledgers, personal and business canceled checks and check

registers, bank statements, appointment books, computer records, customer or sales databases

and any other electronically stored information, including Documents located on remote servers

or cloud computing systems, and other data or data compilations from which information can be

obtained directly or, if necessary, after translation into a reasonably usable form. A draft or non-

identical copy is a separate document within the meaning of the term.

       D.       “Individual Defendant” means David J. Jeansonne II.

                                              ORDER

                      I.   PROHIBITION ON MISREPRESENTATIONS

       IT IS THEREFORE ORDERED that Defendants, Defendants’ officers, agents,

employees, and attorneys, and all other persons in active concert or participation with them, who

receive actual notice of this Order by personal service or otherwise, whether acting directly or

indirectly, in connection with the advertising, marketing, promoting, or offering for sale of any
                                                  3
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 4 of 10



goods or services, are temporarily restrained and enjoined from misrepresenting or assisting

others in misrepresenting, expressly or by implication, any material fact, including, but not

limited to:

       A.         that consumers are receiving official government information, including, but not

limited to, COVID-19 stimulus relief;

       B.         that the consumer is receiving financial assistance or relief from the government

or any other source; and

       C.         any affiliation, association with, endorsement, sponsorship, or approval by any

government.

            II.    PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from:

       A.         Selling, transferring, or otherwise disclosing the name, address, birth date,

telephone number, email address, credit card number, bank account number, Social Security

number, or other financial or identifying information of any person or business that any

Defendant obtained in connection with any activity that pertains to the subject matter of this

Order; and

       B.         Benefitting from or using the name, address, birth date, telephone number, email

address, credit card number, bank account number, Social Security number, or other financial or

identifying information of any person or business that any Defendant obtained in connection

with any activity that pertains to the subject matter of this Order.



                                                    4
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 5 of 10



       Provided further, however, that Defendants must disclose such identifying information to

a law enforcement agency, to their attorneys as required for their defense, as required by any

law, regulation, or court order, or in any filings, pleadings or discovery in this action in the

manner required by the Federal Rules of Civil Procedure and by any protective order in the case.

                             III.   PRESERVATION OF RECORDS

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from:

       A.      Destroying, erasing, falsifying, writing over, mutilating, concealing, altering,

transferring, or otherwise disposing of, in any manner, directly or indirectly, Documents that

relate to: (1) the business, business practices, assets, or business or personal finances of any

Defendant; (2) the business practices or finances of entities directly or indirectly under the

control of any Defendant; or (3) the business practices or finances of entities directly or

indirectly under common control with any other Defendant; and

       B.      Failing to create and maintain Documents that, in reasonable detail, accurately,

fairly, and completely reflect Defendants’ incomes, disbursements, transactions, and use of

Defendants’ assets.

                       IV.     REPORT OF NEW BUSINESS ACTIVITY

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from creating, operating, or exercising any control over any business

entity, whether newly formed or previously inactive, including any partnership, limited

                                                  5
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 6 of 10



partnership, joint venture, sole proprietorship, or corporation, without first providing Plaintiff’s

counsel with a written statement disclosing: (1) the name of the business entity; (2) the address

and telephone number of the business entity; (3) the names of the business entity’s officers,

directors, principals, managers, and employees; and (4) a detailed description of the business

entity’s intended activities.

                    V.     DISTRIBUTION OF ORDER BY DEFENDANTS

        IT IS FURTHER ORDERED that Defendants shall immediately provide a copy of this

Order to each affiliate, telemarketer, marketer, sales entity, successor, assign, member, officer,

director, employee, agent, independent contractor, client, attorney, spouse, subsidiary, division,

and representative of any Defendant, and shall, within ten (10) days from the date of entry of this

Order, provide Plaintiff with a sworn statement that this provision of the Order has been

satisfied, which statement shall include the names, physical addresses, phone number, and email

addresses of each such person or entity who received a copy of the Order. Furthermore,

Defendants shall not take any action that would encourage officers, agents, members, directors,

employees, salespersons, independent contractors, attorneys, subsidiaries, affiliates, successors,

assigns or other persons or entities in active concert or participation with them to disregard this

Order or believe that they are not bound by its provisions.

                                VI.    EXPEDITED DISCOVERY

        IT IS FURTHER ORDERED that, notwithstanding the provisions of the Fed. R. Civ. P.

26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a), 34, and 45, Plaintiff is

granted leave, at any time after service of this Order, to conduct limited expedited discovery for

the purpose of discovering: (1) the nature, location, status, and extent of Defendants’ assets; (2)

the nature, location, and extent of Defendants’ business transactions and operations; (3)



                                                  6
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 7 of 10



Documents reflecting Defendants’ business transactions and operations; or (4) compliance with

this Order. The limited expedited discovery set forth in this Section shall proceed as follows:

       A.      Plaintiff may take the deposition of parties and non-parties. Forty-eight (48)

hours’ notice shall be sufficient notice for such depositions. The limitations and conditions set

forth in Rules 30(a)(2)(B) and 31(a)(2)(B) of the Federal Rules of Civil Procedure regarding

subsequent depositions of an individual shall not apply to depositions taken pursuant to this

Section. Any such deposition taken pursuant to this Section shall not be counted towards the

deposition limit set forth in Rules 30(a)(2)(A) and 31(a)(2)(A) and depositions may be taken by

telephone or other remote electronic means;

       B.      Plaintiff may serve upon parties requests for production of Documents or

inspection that require production or inspection within five (5) days of service, provided,

however, that three (3) days of notice shall be deemed sufficient for the production of any such

Documents that are maintained or stored only in an electronic format.

       C.      Plaintiff may serve upon parties interrogatories that require response within five

(5) days after Plaintiff serves such interrogatories;

       D.      Plaintiff may serve subpoenas upon non-parties that direct production or

inspection within five (5) days of service.

       E.      Service of discovery upon a party to this action, taken pursuant to this Section,

shall be sufficient if made by facsimile, email, or by overnight delivery.

       F.      Any expedited discovery taken pursuant to this Section is in addition to, and is not

subject to, the limits on discovery set forth in the Federal Rules of Civil Procedure and the Local

Rules of this Court. The expedited discovery permitted by this Section does not require a




                                                  7
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 8 of 10



meeting or conference of the parties, pursuant to Rules 26(d) & (f) of the Federal Rules of Civil

Procedure.

       G.      The Parties are exempted from making initial disclosures under Fed. R. Civ. P.

26(a)(1) until further order of this Court.

                              VII.     SERVICE OF THIS ORDER

       IT IS FURTHER ORDERED that copies of this Order may be served by any means,

including facsimile transmission, electronic mail or other electronic messaging, personal or

overnight delivery, U.S. Mail or FedEx, by agents and employees of the FTC, by any law

enforcement agency, or by private process server, upon any person or entity that may be subject

to any provision of this Order pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure.

For purposes of this Section, service upon any branch, subsidiary, affiliate or office of any entity

shall effect service upon the entire entity.

             VIII.     CORRESPONDENCE AND SERVICE ON PLAINTIFF

       IT IS FURTHER ORDERED that, for the purpose of this Order, all correspondence

and service of pleadings on Plaintiff shall be sent by email to Thomas J. Widor, twidor@ftc.gov,

and Sanya Shahrasbi, sshahrasbi@ftc.gov.

                       IX.    PRELIMINARY INJUNCTION HEARING

       IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 65(b), Defendants shall

appear before this Court on the _________ day of ________________, 2020, at ___________.m,

to show cause, if there is any, why this Court should not enter a preliminary injunction, pending

final ruling on the Complaint against Defendants, enjoining the violations of the law alleged in

the Complaint, and imposing such additional relief as may be appropriate.




                                                 8
     Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 9 of 10



    X.        BRIEFS AND AFFIDAVITS CONCERNING PRELIMINARY INJUNCTION

         IT IS FURTHER ORDERED that:

         A.      Defendants shall file with the Court and serve on Plaintiff’s counsel any

answering pleadings, affidavits, motions, declarations, or legal memoranda no later than four (4)

days prior to the order to show cause hearing scheduled pursuant to this Order. Plaintiff may file

responsive or supplemental pleadings, materials, affidavits, or memoranda with the Court and

serve the same on counsel for Defendants no later than one (1) day prior to the order to show

Cause hearing. Provided that such affidavits, pleadings, motions, declarations, legal memoranda

or oppositions must be served by email, and be received by the other party or parties no later

than 5:00 p.m. CST on the appropriate dates set forth in this Section.

         B.      An evidentiary hearing on Plaintiff’s request for a preliminary injunction is not

necessary unless Defendants demonstrate that they have, and intend to introduce, evidence that

raises a genuine and material factual issue. The question of whether this Court should enter a

preliminary injunction shall be resolved on the pleadings, declarations, exhibits, and memoranda

filed by, and oral argument of, the parties. Live testimony shall be heard only on further order of

this Court. Any motion to permit such testimony shall be filed with the Court and served on

counsel for the other parties at least five (5) days prior to the preliminary injunction hearing in

this matter. Such motion shall set forth the name, address, and telephone number of each

proposed witness, a detailed summary or affidavit revealing the substance of each proposed

witness’s expected testimony, and an explanation of why the taking of live testimony would be

helpful to this Court. Any papers opposing a timely motion to present live testimony or to

present live testimony in response to another party’s timely motion to present live testimony

shall be filed with this Court and served on the other parties at least three (3) days prior to the

order to show cause hearing.
                                                  9
    Case 2:20-cv-01740-WBV-DMD Document 3-6 Filed 06/16/20 Page 10 of 10



       Provided, however, that service shall be performed by personal or overnight delivery,

facsimile or email, and Documents shall be delivered so that they shall be received by the other

parties no later than 5:00 p.m. CST on the appropriate dates provided in this Section.

                             XI.    DURATION OF THE ORDER

       IT IS FURTHER ORDERED that this Order shall expire fourteen (14) days from the

date of entry noted below, unless within such time, the Order is extended for an additional period

pursuant to Fed. R. Civ. P. 65(b)(2).

                         XII.      RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for

all purposes.



SO ORDERED, this _________ day of ________________, 2020, at ________.m.




                                                     United States District Judge




                                                10
